FILED
                            NOT FOR PUBLICATION
                                                                           DEC 04 2015
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10299

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00877-JAT-2

 v.
                                                 MEMORANDUM*
HECTOR FRANCISCO ORTIZ, Jr., a.k.a.
Hector Eduardo Ortiz, Jr.,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                 James A. Teilborg, Senior District Judge, Presiding

                           Submitted December 2, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Hector Francisco Ortiz, Jr. appeals from the district court’s judgment and

challenges his guilty-plea convictions and concurrent 120-month sentences for

violating 18 U.S.C. § 1956(h) and 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vii) and 846.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
He also challenges his conviction and consecutive 60-month sentence for violating

18 U.S.C. § 924(c)(1)(A)(i). Pursuant to Anders v. California, 386 U.S. 738

(1967), Ortiz’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel. Ortiz has filed a pro se supplemental

brief. No answering brief has been filed.

         Ortiz has waived his right to appeal his conviction and sentence. Because

the record discloses no arguable issue as to the validity of the appeal waiver, we

dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                            2